Filed 8/26/16 In re A.M. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE

In re A.M., a Person Coming Under the                                B268136
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. NJ28505)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

A.M.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, John H.
Ing, Judge. Affirmed.
         Courtney M. Selan, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Shawn McGahey Webb,
Supervising Deputy Attorney General, and Nathan Guttman, Deputy Attorney General,
for Plaintiff and Respondent.
                                             ——————————
       Following a contested adjudication hearing, the juvenile court sustained a Welfare
and Institutions Code section 602 petition (the Petition) filed by the Los Angeles County
District Attorney alleging that 17-year-old A.M. (Minor) had committed misdemeanor
battery (Pen. Code, § 2421) against her father (Father). The court placed Minor in the
custody of the probation department and ordered a suitable placement, with a maximum
period of confinement of six months.
       On appeal, Minor contends that reversal is required because the trial court’s
finding was not supported by substantial evidence. Specifically, she claims that the
battery finding cannot stand because she did not deliberately strike Father and that the
blow which scratched his upper lip, causing it to bleed, was an accident—she was merely
reaching for her cell phone when she inadvertently struck Father. Minor’s arguments are
not persuasive and, accordingly, we affirm the trial court’s finding.
                                       BACKGROUND
I.     The incident
       On June 13, 2015, at approximately 8:15 p.m. Father called the police. When the
police arrived, both Minor and Father appeared to be “upset”; in fact, Minor was
“extremely emotional, crying hysterically.” In addition, Father had a scratch to his upper
lip. The police questioned Minor and Father separately on the street outside of Father’s
home. Minor told one of the police officers that she was a heroin user, that she had used
heroin about 36 hours earlier, and that she “becomes emotional when coming down from
a high and when withdrawing from heroin.” Minor further explained to the officer that
earlier in the evening she had used Father’s cell phone and when Father got the phone
back he attempted to call one of the numbers she had recently called and that made her
upset.2 When she became upset, she attempted to take the phone back from Father and in



       1 All   further statutory references are to the Penal Code unless otherwise indicated.
       2 Thecell phone at issue belonged to Father, but he had given her permission to
use it. Minor was without a cell phone because she had given hers to a taxi driver as
payment for a fare.

                                               2
so doing accidentally scratched his face. Father told the other officer that Minor had
“swung at his face [while] trying to get the phone.”
II.    The trial
       On August 7, 2015, the People filed the Petition. After Minor failed to appear, an
arrest warrant was issued on August 13, 2015. On September 4, 2105, Minor appeared
and denied the Petition. The matter was tried before the court on October 8 and 13, 2015.
       At trial, Father testified that the dispute with Minor on June 13 arose because he
was concerned that she was lying about her plans for the evening. While Minor was in
the bathroom putting on makeup, Father began scrolling through the cell phone’s call log.
When Minor saw Father scrolling through the phone, she “came at” him and attempted to
take the phone from his hand. When Father turned his back toward Minor in an attempt
to keep the phone away from her, she pounded him on the back with a closed fist three or
four times and demanded that he return the cell phone. When Father turned back toward
Minor, he attempted to keep the phone away from her by extending his right arm out
between them—using a “stiff-arm”—and turning his body sideways while holding the
phone on the other side of his body in his left hand away from Minor. Minor then made
two or three “semi-circular” punching motions toward Father’s face, one of which struck
him “below the nose and above the right side of [his] lip” with her fist, drawing blood.
According to Father, Minor aimed the attempted punches and the punch that struck him
at his face, not at the cell phone that he was holding away from his body in his left hand.
       Father also testified that the night of June 13 was not the first time he had called
the police to his home regarding his daughter; in fact, he had talked to one of the
responding officers “multiple times” about Minor.
       Minor’s trial testimony, for the most part, was largely consistent with the
description of the incident that she gave to police outside Father’s home on June 13.
However, she did provide certain new details regarding the altercation with Father. For
example, she disputed hitting Father on the back. In addition, Minor testified that after
she accidentally cut Father’s lip, Father pushed her across the room so hard that she “flew
into the stove” and then, as she was trying to get up, Father allegedly began “beating”

                                              3
her, hitting her twice in the head with a “closed fist.” The officer who interviewed Minor
at the scene, however, did not testify that Minor had told him that Father had beaten her
during their altercation.
       Minor also admitted at trial that earlier that same weekend Father had taken her to
the police station, where she became so “upset” with Father she broke a door at the police
station as she was trying to get away from Father and the police.
       On October 13, 2015, the court found the allegations in the Petition to be true
beyond a reasonable doubt. On November 5, 2015, the court placed Minor in the custody
of the probation department and ordered a suitable placement, with a maximum period of
confinement of six months. Minor appealed later that same day.
                                        DISCUSSION
I.     Standard of review
       The same standard—the substantial evidence standard—governs review of the
sufficiency of evidence in adult criminal cases and juvenile cases. (In re Matthew A.
(2008) 165 Cal.App.4th 537, 540.) Under the substantial evidence standard, our review
“begins and ends with the determination as to whether, on the entire record, there is
substantial evidence, contradicted or uncontradicted, which will support” the judge or
jury’s factual determinations. (Bowers v. Bernards (1984) 150 Cal.App.3d 870, 873–
874, italics omitted; Piedra v. Dugan (2004) 123 Cal.App.4th 1483, 1489.) “‘Even in
cases where the evidence is undisputed or uncontradicted, if two or more different
inferences can reasonably be drawn from the evidence this court is without power to
substitute its own inferences or deductions for those of the trier of fact . . . .’” (Jonkey v.
Carignan Construction Co. (2006) 139 Cal.App.4th 20, 24, italics added.) “The term
‘substantial evidence’ means such relevant evidence as a reasonable mind would accept
as adequate to support a conclusion; it is evidence which is reasonable in nature, credible,
and of solid value.” (In re J.K. (2009) 174 Cal.App.4th 1426, 1433.)
       Reversal under this standard “is unwarranted unless it appears that ‘upon no
hypothesis whatever is there sufficient substantial evidence to support [the conviction].’”
(People v. Bolin (1998) 18 Cal.4th 297, 331.) “The trier of fact, not the appellate court,

                                               4
must be convinced of the minor’s guilt, and if the circumstances and reasonable
inferences justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant reversal of the judgment.” (In re James B. (2003) 109 Cal.App.4th 862, 872.)
II.       Substantial evidence supports the adjudication
          “A battery is any willful and unlawful use of force or violence upon the person of
another.” (§ 242.) “‘Any harmful or offensive touching constitutes an unlawful use of
force or violence’ under this statute. [Citation.] ‘It has long been established that “the
least touching” may constitute battery. In other words, force against the person is
enough; it need not be violent or severe, it need not cause bodily harm or even pain, and
it need not leave a mark.’” (People v. Shockley (2013) 58 Cal.4th 400, 404, italics
added.) Therefore, “[o]nly a slight unprivileged touching is needed to satisfy the force
requirement of a criminal battery.” (People v. Ausbie (2004) 123 Cal.App.4th 855, 860,
fn. 2, disapproved on other grounds in People v. Santana (2013) 56 Cal.4th 999, 1011,
fn. 6.)
          The crime of battery does not require proof that the defendant intended to injure
the victim. Battery is a general intent crime. (People v. Colantuono (1994) 7 Cal.4th
206, 217; People v. Lara (1996) 44 Cal.App.4th 102, 107.) “As with all general intent
crimes, ‘the required mental state entails only an intent to do the act that causes the
harm . . . .’ [Citation.] Thus, the crime of battery requires that the defendant actually
intend to commit a ‘willful and unlawful use of force or violence upon the person of
another.’ [Citations.] In this context, the term ‘willful’ means ‘simply a purpose or
willingness to commit the act . . . .’” (Lara, at p. 107.) “[T]he question of intent . . . is
determined by the character of the defendant’s willful conduct considered in conjunction
with its direct and probable consequences [and i]f one commits an act that by its nature
will likely result in physical force on another, the particular intention of committing a
battery is thereby subsumed.” (Colantuono, at p. 217.)
          In short, to convict a person of misdemeanor battery the following elements must
be proved: (1) “[a] person used force or violence upon the person of another”; and

                                               5
(2) “[t]he use was willful.” (CALJIC 16.140.) “Willfully” means “with a purpose or
willingness to commit the act . . . in question.” (CALJIC No. 1.20.) If an act is done
“‘with conscious disregard of human life and safety,’ the perpetrator must be aware of the
nature of the conduct and choose to ignore its potential for injury, i.e., act willfully.”
(People v. Colantuono, supra, 7 Cal.4th at p. 220.) “The slightest [unlawful] touching, if
done in an insolent, rude, or an angry manner, is sufficient” to constitute a battery.
(CALJIC No. 16.141.)
       Here, there was substantial evidence that Minor used force willfully—that is, she
intended to perform the act that resulted in Father’s undisputed injury. It was undisputed
that Minor became “really upset” when she saw Father using the cell phone he had given
her permission to use. It was further undisputed Minor attempted to get the phone back
from Father (and, according to her, succeeded in so doing) through the use of force.
       Construing the record in the light most favorable to the judgment, we conclude
that the evidence adduced below is sufficient to support the juvenile court’s findings and
adjudication. Because there was substantial evidence that Minor had the requisite intent
for battery and did fact use force which injured Father, we affirm.
                                       DISPOSITION

       The order is affirmed.
       NOT TO BE PUBLISHED.


                                                   JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              LUI, J.




                                               6